Citation Nr: 0931143	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-29 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a left hand disorder, 
secondary to a service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to March 
1986.  

This appeal comes to the Board of Veterans Appeals (Board) 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which 
denied the Veteran's claim for service connection for a left 
hand disability on direct and secondary bases.  The Veteran's 
notice of disagreement received by the RO in September 2003 
shows that he appeals the claim for service connection for a 
left hand disability on a secondary basis (38 C.F.R. 
§ 3.310), which is consistent with his original claim and 
subsequent statements.  This matter was most recently before 
the Board in January 2008, at which time it was remanded to 
the RO, through the VA's Appeals Management Center (AMC) in 
Washington, DC.  The purpose of this remand was to permit the 
AMC to undertake specified evidentiary and procedural 
development and upon the AMC's completion of the requested 
actions, the case was returned to the Board for further 
consideration.  

Notice is taken that this appeal previously included the 
issue of the veteran's entitlement to service connection for 
a back disorder, which the Board also remanded to the RO via 
the AMC.  On remand, the AMC granted service connection for a 
back disorder and, as such, that matter is no longer within 
the Board's jurisdiction and it not herein further discussed.  


FINDINGS OF FACT

1.  Service connection has previously been established for 
residuals of a right ankle fracture with open reduction and 
internal fixation and degenerative arthritis.  

2.  There is in existence current disability of the left 
hand, variously diagnosed, but the preponderance of the 
evidence is against a finding that that the disorder was 
caused or aggravated by the veteran's service-connected right 
ankle disability.  





CONCLUSION OF LAW

A left hand disorder is not proximately due to or the result 
of service-connected residuals of a right ankle fracture with 
open reduction and internal fixation and degenerative 
arthritis.  38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in January 2008 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been substantially 
completed as directed, and it is of note that neither the 
Veteran, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the RO's letters of July and October 
2003 and the AMC's correspondence of March 2008.  The Veteran 
was advised of the Court's holding in Dingess/Hartman by the 
AMC's March 2008 correspondence.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letters were furnished 
to the Veteran prior to the RO's initial adjudication of the 
claim at issue, in accord with Pelegrini.  However, full VCAA 
notice, and in particular that pertaining to Dingess-Hartman, 
was provided only after entry of the initial rating action.  
Any error in the timing of the notice provided was, however, 
cured by the VA's furnishing appropriate, complete VCAA 
notice, followed by the AMC's issuance of a supplemental 
statement of the case in April 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
supplemental statement of the case to cure timing of a 
notification defect).  

The U.S. Court of Appeals for the Federal Circuit has 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  In this case, neither the Veteran nor his 
representative has pled any error with respect to the content 
or timing of VA's duty to notify.

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the record includes the veteran's service treatment records, 
in addition to a variety of examination and treatment records 
compiled by VA and non-VA sources during post-service years.  
Moreover, the Veteran does not indicate that any medical 
record or other evidence is absent from the claims folder.  

As to any duty to provide an examination and/or opinion 
addressing the question of current disability and the 
existence of a nexus between current disablement and service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this instance, the Veteran has been afforded a VA medical 
examination as to his claim for secondary service connection 
for a left hand disorder and, also, a medical opinion was 
obtained at that time as to whether service-connected right 
ankle disablement either caused or aggravated the claimed 
left hand disorder.  Inasmuch as the examination was 
comprehensive in scope and the opinion obtained was based on 
a review of the examination findings and medical history, the 
Board finds that there is no duty to provide any further 
medical examination or to obtain any supplementary medical 
opinion.  Id.; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board further finds that VA has satisfied its duties under 
the VCAA.

Analysis

Service connection on a secondary basis may be granted where 
the claimed disorder is proximately due to or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the pendency of this 
appeal, 38 C.F.R. § 3.310 was amended in order to implement 
the holding in Allen, supra.  See 71 Fed. Reg. 52744 
(effective October 10, 2006).  Such amendment essentially 
codified Allen with language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.  The claim at hand was adjudicated 
under both the previous and amended versions of 38 C.F.R. 
§ 3.310.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection was established for a right ankle 
disorder, then described as residuals of a fracture of the 
right ankle, by rating action in June 1994.  At that time, a 
10 percent rating was assigned.  

In the context of the instant appeal, the Veteran contends 
that he has a left hand disorder is secondary to his service-
connected right ankle disability as a result of trauma 
sustained in falls caused by his service-connected ankle 
disability.  

Service treatment records show that medical assistance was 
received by the Veteran in March 1975 for a human bite of the 
left hand and a resulting infection.  In May 1978 or 1979, 
the Veteran suffered a left thumb injury; X-rays were 
negative.  In August 1978, treatment was obtained for a skin 
laceration of his left fifth finger.  

Years following the veteran's discharge from service, he was 
treated in December 2002 for carpal tunnel syndrome of the 
left wrist.  Nerve conduction velocity testing in December 
2002 was mildly abnormal with respect to the left median 
nerve.  Further complaints of left hand numbness were made 
known in March 2003, when the assessment was of a probable 
carpal tunnel syndrome.  Further treatment for carpal tunnel 
syndrome of the left wrist was received in September 2003.  

A medical report, dated in March 2003, from a private medical 
professional is to the effect that the Veteran had a history 
of gouty arthritis.  X-rays of the left hand were at that 
time interpreted by the examiner to be negative.  In a 
private neurological consultation report of May 2004, the 
existence of left hand numbness was reported.  The clinician 
suspected that the veteran's left hand numbness was due more 
to his carpal tunnel syndrome than cervical radiculopathy.  
When examined in December 2004, the Veteran indicated that he 
had cervical spine pain with radiation of his pain to the 
fingers.  Magnetic resonance imaging of the cervical spine in 
August 2004 revealed neural foraminal narrowing and joint 
hypertrophy.  Further examination in April 2005 demonstrated 
the existence of bilateral carpal tunnel syndrome, with the 
Veteran indicating that the left wrist was more symptomatic 
than the right wrist and that he was in need of a new wrist 
brace.  In July 2006, a diagnosis of peripheral neuropathy 
was set forth and in the opinion of the clinician, such was 
more likely due to diabetes mellitus.  

Pursuant to the Board's request, the Veteran was afforded a 
VA medical examination in January 2009 for evaluation of the 
nature and etiology of his claimed left hand disorder.  
Review of his claims folder, including service treatment 
records, was undertaken by the examiner and, in addition, a 
full medical history and clinical evaluation were 
accomplished.  The examiner noted that previously recorded 
records indicated a prior diagnosis of a left hand disability 
consistent with carpal tunnel syndrome.  A prior service 
history involving a left hand laceration was noted.  The 
Veteran reported that he had previously fallen due to his 
ankle, to include while carrying heavy mortar equipment, and 
that in falling he had attempted to brace himself for impact 
by stretching out his left hand.  Examination disclosed 
findings which culminated in entry of potentially pertinent 
assessments of left hand carpal tunnel syndrome and a history 
of a left hand laceration, with no residual scar.  As to the 
etiology of the veteran's left hand disorder, the examiner 
determined that there was no documented evidence that any 
current left hand disability was caused or aggravated by the 
veteran's service-connected right ankle disability.  

To warrant a grant of secondary serviced connection in this 
instance, the evidence on file must at a minimum be in 
relative equipoise that the claimed left hand disorder was 
caused or aggravated by service-connected disability of the 
right ankle.  While there is a showing of current disablement 
of the left hand, variously diagnosed, medical evidence 
linking the veteran's left hand disorder to his service-
connected right ankle disorder is lacking.  The Veteran 
reports that his right ankle disorder caused him to fall on 
one or more occasions and that in attempting to lessen the 
effects of impact, he stretched out his left hand and, in so 
doing, injured that hand.  The Veteran is competent to attest 
to factual matters of which he has first-hand knowledge, 
e.g., his involvement in a fall.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is 
no medical evidence to show treatment for a left hand 
disability after a fall secondary to a right ankle 
disability.  With respect to a current left hand disability, 
the medical evidence shows that the Veteran has been 
diagnosed with carpal tunnel syndrome and peripheral 
neuropathy.  It is pertinent to note that the former 
diagnosis is bilateral and the latter has been attributed by 
the medical evidence to diabetes.  Moreover, the record 
reflects that such diagnoses were based upon a clinical 
examination and a neurological diagnostic study.  
Accordingly, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise to provide a competent opinion regarding the 
medical diagnosis or etiology of his current left hand 
disability.  Espiritu, supra.  See also, e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 
Vet. App. 465 (1994). 

Inasmuch as competent evidence that the veteran's service-
connected right ankle  disorder either caused or aggravated 
existing disability of his left hand is lacking, it must be 
concluded that a preponderance of the evidence is against the 
veteran's claim for service connection for a left hand 
disorder, secondary to a service-connected right ankle 
disability and such claim must be denied.  As a preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a left hand disorder, secondary to 
service-connected disability of the right ankle, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


